PER CURIAM:
Shirley, Ralph, and Antionette Green appeal the district court’s orders granting Wells Fargo Bank, N.A.’s motions to dismiss their fraud, promissory estoppel, negligence, negligent misrepresentation, and Maryland Consumer Protection Act, Md. Code Ann., Com. Law §§ 13-101 et seq., claims against it. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Green v. Wells Fargo Bank, N.A., 927 F.Supp.2d 244 (D.Md.2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.